UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7144



DANNY HOSKIN,

                                                 Plaintiff - Appellant,

          versus


HELEN F. FAHEY; DAVID N. HARKER; CAROL ANN
SIEVERS; HERBERT COULTON; MICHAEL M. HAWES,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-04-192)


Submitted:   October 7, 2004                 Decided:   October 15, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Hoskin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Danny   Hoskin   appeals     the   district   court’s    orders

dismissing his 42 U.S.C. § 1983 (2000) complaint and denying his

motion to alter or amend judgment under Fed. R. Civ. P. 59(e).            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Hoskin v. Fahey, No. CA-04-192 (E.D. Va. filed Apr. 7,

2004 & entered Apr. 12, 2004; filed June 22, 2004 & entered

June 24, 2004).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -